Citation Nr: 0707285	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-20 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asbestosis. 

3.  Entitlement to an initial disability rating in excess of 
10 percent for tinea pedis with hyperkeratomycosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to September 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which adjudicated the issues on appeal.  

The veteran testified at a videoconference hearing held 
before the undersigned Veterans Law Judge in November 2006.  
A transcript of that hearing has been associated with the 
claims file. 

The issue of entitlement to service connection for asbestosis 
is addressed in the REMAND portion of the decision below and 
is remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's hypertension was first diagnosed many years 
after service and has not been linked either to service or to 
the service-connected diabetes mellitus. 

2.  An unappealed November 2002 rating decision denied 
service connection for asbestosis on the basis that this 
condition was not shown in the record and that there was no 
evidence of asbestos exposure while on active duty.  

3.  The evidence received since the November 2002 rating 
decision includes a radiology report which lists a diagnosis 
of interstitial fibrosis consistent with asbestosis.  

4.  The veteran's tinea pedis with hyperkeratomycosis 
involves only approximately 5 percent of his entire body, 
does not involve an exposed area, and requires no more than 
topical therapy for treatment.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, and is not proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

2.  An unappealed November 2002 rating decision that denied 
service connection for asbestosis is final.  38 U.S.C.A. 
§ 7105 (West Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 
(2006).

3.  The evidence presented since the November 2002 rating 
decision is new and material, and the claim of entitlement to 
service connection for asbestosis has been reopened.  
38 U.S.C.A. §§ 5107, 5108 (West Supp. 2005); 38 C.F.R.  §§ 
3.102, 3.156, 3.159 (2006). 

4.  The criteria for an initial disability rating in excess 
of 10 percent for tinea pedis with hyperkeratomycosis have 
not been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 
38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7806 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hypertension

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  In general, service connection requires: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In addition, certain chronic diseases such as hypertension 
may be presumed to have been incurred in or aggravated by 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2006).  

A compensable (10 percent) disability rating for hypertension 
is warranted for diastolic pressure of predominantly 100 or 
more or systolic pressure of predominantly 160 or more; or if 
a claimant has a history of diastolic pressure of 
predominantly 100 or more and requires continuous medication 
for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2006). 

A disability which is proximately due to or results from 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  When aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id.; see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, service connection has been established for 
diabetes mellitus.  The veteran now claims that he developed 
hypertension as a result of his service-connected diabetes.  

First, the Board finds that the veteran's claim fails under a 
direct theory of service connection.  The veteran's service 
medical records make no reference to high blood pressure.  Of 
particular relevance, his blood pressure was noted to be 
122/80 at his separation examination in May 1975.  There is 
also no indication that he was on medication for high blood 
pressure while on active duty.  As such, the veteran's 
service medical records provide highly probative evidence 
against the claim under a direct theory of service 
connection.  

The record also shows that hypertension was not diagnosed 
until many years after service.  In this regard, a VA 
examination report dated in December 1975 notes that his 
blood pressure was 140/80 while sitting and 146/90 while 
recumbent.  This report makes no reference to hypertension.  
Thus, since hypertension was not shown during the one-year 
presumptive period, this report also provides evidence 
against the veteran's claim. 

Moreover, the record shows that hypertension was first 
documented in VA treatment records dated in 1997.  This 22-
year period between the veteran's separation from active duty 
and the onset of hypertension provides highly probative 
evidence against his claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  There is also no medical opinion 
relating the veteran's hypertension to service. 

Second, the Board finds that the veteran's claim fails under 
the theory that his hypertension is related to his service-
connected diabetes mellitus.  In this regard, two VA 
examination reports dated in July 2002 and February 2006 
contain medical opinions that the veteran's hypertension is 
not related to his service-connected diabetes.  In short, 
these opinions provide highly probative evidence against the 
veteran's claim, and have not been contradicted by any 
medical evidence.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding  that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position).  The post-service medical record only 
provides evidence against this claim. 

In short, the service and post-service medical records 
provide highly probative evidence against the veteran's claim 
of entitlement to service connection for hypertension under 
both direct and secondary theories of service connection.  
Overall, the record shows that the veteran's hypertension was 
first diagnosed many years after service and has not been 
linked by competent medical evidence either to service or to 
his service-connected diabetes mellitus.

In addition to the medical evidence, the Board has considered 
the veteran's own lay statements, including testimony 
presented at his November 2006  hearing.  However, as a 
layperson, without the appropriate medical training and 
expertise, the veteran is not competent to provide a 
probative (persuasive) opinion on a medical matter, such as 
the etiology of his hypertension.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991) (laypersons are not competent to render 
medical opinions).  Thus, the veteran's personal opinion that 
his hypertension is related either to service or to his 
service-connected diabetes mellitus is not a sufficient basis 
for awarding service connection.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for hypertension.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b).  Accordingly, the appeal 
is denied.

II.  New and Material Evidence to Reopen a 
Claim of Entitlement to Service Connection 
for Asbestosis

The veteran is ultimately seeking service connection for 
asbestosis.  However, the Board must first determine whether 
new and material evidence has been submitted to reopen his 
claim since a final rating decision dated in November 2002.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

In a November 2002 rating decision, the RO initially denied 
service connection for asbestosis.  The relevant evidence at 
that time included the veteran's service medical records, 
several VA examination reports, VA outpatient treatment 
records, and private treatment records from Kaiser 
Permanente, none of which made any reference to asbestosis or 
an asbestos-related disease.  

The RO therefore denied service connection for asbestosis on 
the basis that there was neither a diagnosis of asbestosis in 
the record nor evidence of asbestos exposure in service.  The 
veteran was notified of the November 2002 rating decision and 
of his appellate rights in a letter dated in December 2002, 
but did not seek appellate review within one year of 
notification.  Therefore, the November 2002 rating decision 
is final and not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 
20.302, 20.1103.

In August 2003, the veteran attempted to reopen his claim for 
service connection for asbestosis on the basis of new and 
material evidence.  Under VA law and regulations, if new and 
material evidence is presented or secured, the Secretary 
shall reopen and review the former disposition of that claim.  
See 38 U.S.C.A. § 5108.  When reopening an appellant's claim, 
the Board performs a two-step analysis. 

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of the all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winter v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id at 284.  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
November 2002 rating decision.  Since that decision, the 
veteran has submitted a November 2001 radiology report from 
R.H., M.D., which lists a diagnosis of "Bilateral 
interstitial fibrosis consistent with asbestosis, silicosis 
and coal workers pneumoconiosis." 

This report is new as it did not exist at the time of the 
November 2002 rating decision and is not cumulative of any 
other evidence at that time.  In addition, this report is 
probative of the central issue in this case as to whether the 
veteran has an asbestos-related disease.  Hodge, 155 F.3d at 
1363 (Fed. Cir. 1998) (holding that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim).  
Accordingly, the Board concludes that new and material 
evidence has been submitted since the November 2002 rating 
decision; thus, the claim for service connection for 
asbestosis must be reopened.

Although the claim is reopened, the Board will not decide the 
claim on the merits at this time.  As will be discussed in 
the REMAND portion of this decision, the Board finds that 
additional development is needed before it can adjudicate 
this claim on the merits.  

III.  Increased Rating for Tinea Pedis with 
Hyperkeratomycosis

The record shows that the veteran was treated for athlete's 
foot and a toenail fungus while on active duty.  After 
service, the RO issued a June 2005 rating decision which 
granted service connection and assigned a 10 percent 
disability rating for tinea pedis with hyperkeratomycosis.  
The veteran appealed that decision with respect to the 10 
percent disability rating.  

Since this appeal ensued after the veteran disagreed with the 
initial evaluation assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  See Fenderson v. West, 12 Vet. App. 119 (1999). 

VA's Schedule for Rating Disabilities (Rating Schedule) 
determines the disability ratings that apply in each case, 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's disability due to tinea pedis with 
hyperkeratomycosis has been rated as 10 percent disabling 
under Diagnostic Codes (DC) 7813-7806.  Under DC 7813, 
dermatophytosis is rated as dermatitis under DC 7806.  See 38 
C.F.R. § 4.118, DC 7813.  

Under DC 7806, a 10 percent rating requires that at least 5 
percent, but less than 20 percent, of the entire body or 
exposed areas are affected, or it must show that intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
less than six weeks during the past 12-month period.  See 38 
C.F.R. § 4.118, DC 7806.

A 30 percent rating is assigned where 20 to 40 percent of the 
entire body or exposed areas are affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  Lastly, 
where more than 40 percent of the entire body or exposed 
areas are affected or constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required during the past 12-month period, a 60 
percent evaluation is assigned.  Id. 

In this case, the evidence shows that the veteran's tinea 
pedis with hyperkeratomycosis covers approximately 5 percent 
of his entire body and does not involve an exposed area.  In 
this regard, a VA examination report dated in March 2005 
notes that this skin condition covers about 5 percent of his 
entire body.  In addition, since this condition is located on 
the veteran's feet, it clearly does not involve an exposed 
area.  In short, since this report shows the veteran's tinea 
pedis with hyperkeratomycosis covers less than 20 percent of 
the veteran's entire body, it provides highly probative 
evidence against the veteran's claim. 

There also is no evidence that the veteran requires the use 
of intermittent systemic therapy to control his tinea pedis 
with hyperkeratomycosis.  The March 2005 VA examination 
report, as well as VA outpatient treatment records dated from 
2002 to 2005, make no reference to systemic therapy such as 
corticosteroids or other immunosuppressive drugs to control 
this condition.  As such, an initial disability rating in 
excess of 10 percent is not available on the basis that the 
veteran requires systemic therapy to control his tinea pedis 
with hyperkeratomycosis.

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
initial disability rating in excess of 10 percent for his 
service-connected tinea pedis with hyperkeratomycosis.  
Therefore, the doctrine of reasonable doubt is not for 
application,  38 U.S.C.A. § 5107(b), and the appeal is 
denied.

ORDER

Service connection for hypertension is denied.

An initial disability rating in excess of 10 percent for 
tinea pedis with hyperkeratomycosis is denied.

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for asbestosis.  
To this extent only, the appeal is granted. 


REMAND

The veteran claims that he developed asbestosis as a result 
of asbestos exposure from "smoke and stuff" emanating from 
tanks and other armor artillery vehicles while on active 
duty.  Unfortunately, the Board finds that additional 
development is needed before the Board can adjudicate this 
claim.  

The November 2002 radiology report lists a diagnosis of 
"Bilateral interstitial fibrosis consistent with asbestosis, 
silicosis and coal workers pneumoconiosis."  However, no 
other evidence confirms this diagnosis.  Thus, it is unclear 
whether the veteran actually has asbestosis or an asbestos-
related disease.  Moreover, this report does not contain a 
medical opinion concerning the etiology or date of onset of 
this condition.  

The record indicates that the veteran may have been exposed 
to asbestos prior to, during, and after service.  In this 
regard, his DD Form 214 notes that he worked as a track 
vehicle mechanic while on active duty.  The record also shows 
that he worked as an automobile mechanic both before and 
after service.  

The VA adjudication manual M21-1, Part VI, 7.21 provides that 
servicing of friction products such as clutch facings and 
brake linings is a major occupation involving potential 
exposure to asbestos.  Since it is highly likely that the 
veteran worked on clutch facings and brake linings while 
working as a mechanic prior to, during, and after service, a 
VA examination would be helpful to determine whether or not 
the veteran has asbestosis or an asbestos-related disease as 
a result of asbestos exposure in service, particularly under 
the Court's decision in McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

According, the case is REMANDED for the following action:

1.  The veteran should be scheduled to 
undergo a VA examination to determine 
whether he has asbestosis or an asbestos-
related disease as a result of asbestos 
exposure in service from July 1967 to 
September 1975.  All necessary studies 
and tests should be conducted, including 
radiographs to determine whether the 
veteran has asbestos or an asbestos-
related injury.  The veteran's claims 
file should be made available to the 
examiner for review.  Following an 
examination and a review of the claims 
file, the examiner should provide an 
opinion as to the following questions:

(a) whether it is at least as likely as 
not (50 percent probability or greater) 
that the veteran has asbestosis or an 
asbestos-related disease;

(b) if so, whether it is at least as 
likely as not that his asbestosis or 
asbestos-related disease is related to 
asbestos exposure while servicing 
vehicles (i.e., friction products such as 
clutch facings and brake linings) while 
on active duty between September 1969 to 
September 1975 as opposed to exposure 
while working as an automobile mechanic 
either before or after service.  

A complete rationale should be given for 
all opinions and conclusions expressed.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


